      Case 8:19-cv-03111 Document 1 Filed 12/18/19 Page 1 of 6 PageID 1



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

JONATHAN LEVELLE JACKSON,                    )
                 Plaintiff,                  )
                                             )
vs.                                          )   CASE NO.
                                             )
HAINES CITY, FLORIDA,                        )
                                             )


                Defendant.                   )
                                             )

                                       COMPLAINT

        JONATHAN LEVELLE JACKSON, by and through his attorneys, ALLEN &

 DAWSON, PLLC, files this Complaint against HAINES CITY, Florida, Defendant herein,

 and alleges:

                              JURISDICTION AND VENUE

         1.     This is an action by Plaintiff against Defendant for race discrimination and

      retaliation discrimination pursuant to Title VII of the Civil Rights Act of 1964 (as

      amended), 42 U.S.C. sec 2000 (et. Seq.) (hereinafter referred to as “Title VII”) and

      the age discrimination in Employment Act of 1967 (hereinafter referred to as

      “ADEA”).

          2. Venue is appropriate in the United States District Court for the Middle

      District of Florida because Defendant operates in the District, Defendant had a
Case 8:19-cv-03111 Document 1 Filed 12/18/19 Page 2 of 6 PageID 2

principal address in the District, and the acts or omissions related to Plaintiff’s cause

of action arose in the District.

   3. This Court has original jurisdiction over the matter pursuant to 28 U.S.C.

1331 as the matter in controversy is brought pursuant to Title VII and the ADEA.

   4. Plaintiff filed a complaint against Defendant with the Equal Employment

Opportunity Commission (Hereinafter “EEOC”).

   5. Plaintiff’s EEOC Charges of Discrimination alleged violations of Title

VII and the ADEA based on retaliation on the basis of race and age discrimination

and retaliation.

   6. Plaintiff’s case has been closed by the EEOC and Plaintiff received a Notice

of Right to Sue.

   7. A Plaintiff in a Title VII and ADEA case cannot file a lawsuit without a

Notice of Right to Sue, and a Plaintiff must file their case within ninety (90) days of

receiving the Notice.

   8. All conditions precedent to the filing of suit have been performed or have

occurred, as Plaintiff’s Complaint is being filed within that 90-day statutory period.

                                      PARTIES

   9. Plaintiff Jonathan Jackson (hereinafter referred to as “Plaintiff”) is a

citizen of the United States and a resident of the state of Florida, in Polk County.

   10. Defendant Haines City, Florida; (Hereinafter “Defendant”) is an entity in

the state of Florida, and Polk County in particular.

                   GENERAL FACTUAL ALLEGATIONS

   11. Plaintiff, an African American man over the age of 40 had been hired by

Haines City, Florida.


                                            Jackson v. HAINES CITY, Florida, Page 2
Case 8:19-cv-03111 Document 1 Filed 12/18/19 Page 3 of 6 PageID 3

    12. Throughout Plaintiff’s employment with Defendant, Plaintiff has been

subject to discrimination and retaliation based on his race, national origin and age.

    13. Plaintiff reasonably believes that Defendant purposefully targeted Plaintiff

by passing over Plaintiff for opportunities and promotions and giving those

promotions and opportunities to younger employees and those of different race and

nation origin of Plaintiff.

    14. Similarly situated younger employees a n d t h o s e o f o t h e r r a c e s ,

were not treated in such a disparate and harassing manner.

    15. When Plaintiff brought these concerns to management, engaging in

protected activity, management retaliated against Plaintiff by effectively demoting

Plaintiff and removing Plaintiff’s authority over departments and employees that

Plaintiff previously managed and gave that responsibility to other employees.

      16. In response to the harassment and discrimination by Defendant,

Plaintiff filed federally-protected EEOC Charges, alleging race and age

discrimination and retaliation.

      17. Defendant made a cursory investigation into Plaintiff’s allegations, and in

response to the Charge, Plaintiff has been treated in an even more disparate and

discriminatory manner.

      18. Plaintiff has retained the undersigned counsel, and has agreed to

compensate counsel at a reasonable hourly rate.

     COUNT I: DISCRIMINATION ON THE BASIS OF RACE UNDER THE
                              ADEA

     19. Plaintiff re-alleges the allegations set forth above in paragraphs 1 through

18 as if set forth herein in full.




                                            Jackson v. HAINES CITY, Florida, Page 3
Case 8:19-cv-03111 Document 1 Filed 12/18/19 Page 4 of 6 PageID 4

     20. Defendants violated the ADEA by treating Plaintiff in a disparate manner

based on his race and age (over 40).

     21. Plaintiff has been treated differently than his younger co-workers and those

of a different race and national origin. Plaintiff’s co- workers were not subject to the

same discrimination that Plaintiff faced.

     22. Defendant does not have sufficient justification for its action absent

treatment based upon age.

     23. Defendant’s conduct as alleged at length constitutes discrimination in

violation of the ADEA.

            COUNT II: DISCRIMINATION ON THE BASIS OF RACE UNDER
                                  TITLE VII

   24. Plaintiff re-alleges the allegations set forth above in paragraphs 1 through 18

as if set forth herein in full.

   25. After Plaintiff’s protected EEOC Charge, Defendant’s treatment of Plaintiff

and his condition has been continued and even enhanced, in retaliation for Plaintiff’s

protected Complaint and Charge.

   26. Employers under Title VII and the ADEA are prevented from taking adverse

employment action against employees who engage in protected activity such as the

filing of an EEOC Charge.

   27. Plaintiff has been singled out and harassed by his superiors after his Charge has

been filed, despite Plaintiff’s work performance.

   28. Plaintiff did not have any write-ups or disciplinary issues that would have

justified his mistreatment, absent retaliation by Defendant.




                                             Jackson v. HAINES CITY, Florida, Page 4
    Case 8:19-cv-03111 Document 1 Filed 12/18/19 Page 5 of 6 PageID 5

       29. Defendant’s conduct as alleged at length constitutes retaliation in violation

    of ADEA.

       30. After Plaintiff’s EEOC Charge, Defendant’s treatment of Plaintiff and his

    continued and even enhanced, in retaliation for Plaintiff’s protected Complaint and

    Charge.

       31. Employers under Title VII are prevented from taking adverse employment

    action against employees who engage in protected activity such as the filing of an

    EEOC Charge.

       32. Plaintiff has been singled out and harassed by his superiors.

       33. Plaintiff did not have any write-ups or disciplinary issues, prior to his

    discrimination charge, that would have justified his mistreatment, absent retaliation by

    Defendant.

       34. Defendant’s conduct as alleged at length constitutes retaliation in violation

    of Title VII.


                                    PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff requests that the Court enter judgment in his favor

 and award his the following relief:

        All wages and other economic benefits lost as a result of Defendants’

wrongful acts;

        Compensatory damages to fully compensate Plaintiff for h i s injuries caused

by the Defendants’ discriminatory and retaliatory conduct;

        Pre- and post judgment interest; and attorney fees;

        Such other relief this Court deems just and proper, together with Plaintiff’s

costs and disbursements in this action.


                                                Jackson v. HAINES CITY, Florida, Page 5
   Case 8:19-cv-03111 Document 1 Filed 12/18/19 Page 6 of 6 PageID 6


                            DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury of all issues so triable.

Respectfully submitted on December 18, 2019

                                              ALLEN & DAWSON, PLLC.
                                              189 S. Orange Avenue, Suite 1530-B
                                              Orlando, Florida 32801
                                              Telephone: (407) 986-2092
                                              E-Mail: rasheed@allen-dawson.com


                                              /s/ Rasheed Karim Allen
                                              Rasheed Karim Allen
                                              Attorney for Plaintiff
                                              Florida Bar Number: 88525
                                              Counsel for JONATHAN           LEVELLE
                                              JACKSON




                                                 Jackson v. HAINES CITY, Florida, Page 6
